IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                       DIVISION ONE

STATE OF WASHINGTON,                             No. 68075-7-1


                     Respondent,


                                                 ORDER GRANTING MOTION
DWIGHT BENSON,                                   FOR RECONSIDERATION,
                                                 WITHDRAWING AND REPLACING
                    Appellant.                   OPINION
                                                                                    CO




       Respondent filed a motion for reconsideration of the court's September 16, 2013

opinion. Appellant filed an answer to the motion for reconsideration. The court has

considered the documents and determined that the motion for reconsideration should

be granted, the opinion withdrawn, and a substitute unpublished opinion be filed.

       Now, therefore, it is hereby

      ORDERED that the opinion of this court filed September 16, 2013 is withdrawn

and a substitute unpublished opinion is filed.

       Dated this J2l day of77^1^^2013.
     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

STATE OF WASHINGTON,                             No. 68075-7-1


              Respondent,

       v.



DWIGHT BENSON,                                   UNPUBLISHED OPINION

             Appellant.                          FILED: November 12, 2013
                                                                                  476 U.S. 79, 85, 106 S. Ct. 1712, 90 L Ed. 2d 69 (1986).
No. 68075-1-1/2


questionable motive, and there are no other "red flags" suggesting purposeful

discrimination. The trial court correctly applied the existing legal standards, and Benson

fails to demonstrate the trial court's finding that there was no purposeful discrimination

was clearly erroneous. We affirm the conviction, but remand for correction of a

sentencing error.

                                              FACTS

       On April 2, 2011, Benson took pills, drank alcohol, and then drove his car into the

back of Abdul Hared's stopped car. When Hared approached Benson, he smelled

alcohol. Officer Christopher Caron observed that Benson was unsteady on his feet and

smelled of alcohol. Benson's speech was slow and slurred, and he admitted that he

had been drinking.2 He tried to recite the alphabet, but failed. When Officer Nathan
Shopay tried to talk to Benson, Benson had trouble focusing on any subject. Officer
Shopay and Officer Elliott Easton both testified that Benson appeared impaired.3
Benson refused to provide a breath sample. The police did not seek a warrant to obtain

a blood test.

       Benson had three prior DUI convictions and one prior conviction for being in

physical control ofa vehicle while under the influence. At the time ofthe April 2011
accident, his driver's license was revoked based on his convictions for three serious

traffic offenses within a five-year period.



      2 Benson assigned error to the trial court's initial failure to enter findings of fact
and conclusions of law in denying his pretrial motion to suppress his statements to
police. However, those findings have since been filed, and Benson raises no issue
relating to the findings in this appeal.
       3 In addition to his difficulty with conversation, they both observed that Benson
staggered, had trouble standing, and had alcohol on his breath.
No. 68075-1-1/3


       Based on his four prior qualifying convictions within the previous 10 years,

Benson was charged with felony DUI.4 He was also charged with reckless driving,5 and
driving while license revoked in the first degree.6 Following a jury trial, Benson was
convicted as charged.

       Benson's appeal concerns the State's peremptory challenge of juror 9, an African

American woman. The court began jury selection by asking several questions of the

entire panel of prospective jurors. Then the court allowed the prosecutor and defense

counsel two alternating 20-minute rounds of questioning.

       One of the trial court's general questions was whether any panel member had an

"extremely unpleasant experience with a police officer."7 Seven individuals indicated
they had.8 Of those seven, only three, jurors 9, 16 and 23, were ever seated in the jury
box, where they were subjectto peremptory challenge. The prosecutor did not ask any
of the prospective jurors about their negative experiences with police. No one asked
juror 16 or 23 to explain their answer to the negative experiences question.9
       Benson's counsel had the final round of questioning, and asked juror 9 to explain

her negative experiences with police. Juror 9 explained that she had been stopped for
expired license tabs, but the officer appeared to be suspicious of her:

       4RCW46.61.5055(4)(a).
       5 RCW 46.61.500.
       6RCW 46.20.342(1 )(a).
      7Report of Proceedings (RP) (Nov. 16, 2011) at 550.
      8These were jurors 9, 16, 23, 28, 36, 37, and 41.
      9 Juror 23, who was dismissed as a result of a peremptory challenge by the
defense, was asked about his response that he was once in an automobile accident.
He answered, "It was [a] single car accident. Iwas by myself on the side of the road, on
my way to an Air Force Reserve meeting on a Saturday. An officer responded and got
my license plates." RP (Nov. 16, 2011) at 614.
No. 68075-1-1/4



             JUROR:        My tabs were—I had bought them, but I didn't put
      them on at the time. And I had four children with me. And when he
      stopped me, I had asked what I had did wrong. And he said, "[W]ell, ... I
      noticed your tabs are expired." And I had said, "[0]h." And at that time I
      thought I had bought the tabs. So, I thought okay. But, then, he started to
      kind of looking in my car like there were other things going on. And I
      thought that am I going to get a ticket or, you know, I was willing to give
      my information. But, I felt like when I got stopped, okay, I didn't have my
      tabs on, but I also felt like when he stopped me, like he was looking for
      something else. And I had my children with me. I felt like, okay, what else
      did I do wrong?

             COUNSEL: Okay. Did the officer treat you fairly?

             JUROR:        I felt I was treated fair in what was asked of me. He
       stopped me. "Did you know that your tabs expired?" Yes, I did, but I did
       not put them on. But, then I felt like ... he was looking for something
       else besides that. So, I felt a little, I didn't feel easy about that. So, I
       guess there was kind of a mixed feeling, but I felt like he stopped me,
       okay. I needed to make sure that I had tabs. And then also, you know,
       he was looking kind of past me into my car, like maybe something else
       was going onJ10]
Based on the trial court's predetermined procedure for jury selection, the State did not

have another round to pose additional questions to any of the prospective jurors.

      The State exercised three of its peremptory challenges to jurors 4, 13 and 19,

who were reluctant to convict without a numerical blood-alcohol test result. Jurors 4

and 19 were both Caucasian men. Benson did not object to the State's peremptory

challenge tojuror 13, an African American woman.11




       10RP(Nov. 16, 2011) at 609-10.
       11 Benson's counsel explained that he did not object to the prosecutor's
challenge for cause of juror 13 "because there was one [African American] left on the
panel and the reason regarding the lack of [any blood] test." RP (Nov. 16, 2011) at 620.
No. 68075-1-1/5


      When the State exercised a peremptory challenge to juror 9, Benson objected,

pointed out that juror 9 was the last remaining African American juror on the panel, and

argued that the State did not have "a nonracial reason" for its challenge.12
      The trial court asked the prosecutor to explain the basis for its peremptory

challenge. The prosecutor argued that in jury selection and pretrial motions, Benson's

counsel had signaled the defense theory that the police investigation was inadequate or

conclusory. The prosecutor was concerned that juror 9 would be more responsive to

that argument based on her own prior negative experience with police:

              Juror number 9,1 completely liked her in my questioning of her, my
       first and second round. Then defense counsel in his second round talked
       to her about experience with a police officer. And she talked about being
       pulled over for something, and how the police officer was looking for
       something else. And I got the impression from what she was saying that
       she believed she was being harassed or interrogated further because she
       is a minority. And that is not an issue in this case. In fact, the victim in
       this case is a minority as well.



             It's my concern that she will have some bad view of officers
       because they focused their investigation on the defendant, who is an
       African American male. The other gentleman [the victim] is an African
       male[13]

       Benson's counsel argued that the prosecutor's explanation was "disingenuous,"

and claimed that other jurors the State accepted were "in a similar circumstance":

       People said they had an interaction with other officers. Juror number 6
       was cited by an officer. That sort of thing. But I don't believe that what
       juror number 9 indicated was to the extent that it really prejudiced her.
       She could have been pulled over, so there is no indication that this person




       12RP(Nov. 16, 2011) at 620.
       13RP(Nov. 16, 2011) at 621.
No. 68075-1-1/6


       had interaction with any of the officers involved in this particular case. So
       it is the defense position that there is not sufficient grounds to strike her.[14]
       In response, the prosecutor explained that she had been saving a peremptory

challenge to exclude juror 28, a Caucasian man, on the same basis. Juror 28 indicated

in response to the trial court's initial general question that he had a prior negative

experience with police. In response to questioning by defense counsel, juror 28

explained further that while working as a truck driver, he felt that a police officer unfairly
blamed him for a collision with another truck. He believed that the officer might have

known the other driver, or harbored a bias against him because his truck had an out-of-

state license plate. The prosecutor explained:

              I wanted to say something for the record. Juror number 28 was
       another person, a Caucasian male, who identified that he had a bad
       interaction with the police officer when he got into an accident with another
       truck. And Iwas saving a strike for him had we gotten to him on that
       basis.

                Ifelt similarly to juror number 9. They both seemed to have a
       situation where they felt like they were the ones who were singled out and
       being picked on.

                Iwas certainly going to strike him, if we had gotten there.1151
       The trial court stated that it understood the State's concern with having jurors

with prior negative experiences with police, but was sensitive that using that factor to
exclude jurors could be discriminatory in some cases:

       I obviously don't know what the defense theory is, but we are not talking
       about a situation where somebody is going to allege that someone was
       stopped unfairly by police.




       14RP(Nov. 16, 2011) at 622.
       15RP(Nov. 16, 2011) at 622.
No. 68075-1-1/7


             There may be, however, an allegation that the investigation was
      inadequate by the police, especially in a case where we don't have a
      [blood-alcohol test] result.

              So I can see why the State would care about having jurors who
      have not had negative interactions with the police. On the other hand, one
      of the things that is so troubling about excusing African Americans from a
      jury trial is that they have had the experience [that] not necessarily all our
      other jurors have had. I am very mindful of that.

              In this situation, I think this is a very tough case, to be honest....
      Ijust think that if juror 28 [was] African American, I would have been more
      inclined to think that a challenge was not motivated]. .. by the nature of
      the defense.1161

       In addressing the trial court's concerns, the prosecutor reemphasized that the

basis for its peremptory challenge was that it anticipated a defense argument that the

officers conducted a cursory or incomplete investigation:

       Defense counsel kind of pushed that fact of the officer not really
       investigating or doing the test with the other driver or anything like that.
       So I do think that becomes a significant issue. I want to be very clear.
      That's why, that's the reason for my striking juror number 9.[17]
       Based on the prosecutor's explanation, the trial court concluded that the State's

peremptory challenge to juror 9 was reasonable, was not based on race, was not the

result of purposeful discrimination, and was made in good faith.18 Juror 9 was excused
from the jury panel.

                                       DISCUSSION

                                     Batson Challenge

       Benson assigns error to the trial court's determination that the prosecutor did not

engage in purposeful discrimination. Benson fails to demonstrate reversible error.

       16 RP (Nov. 16, 2011) at 623-24.
       17RP(Nov. 16, 2011) at 624.
       18RP(Nov. 16, 2011) at 626.
No. 68075-1-1/8


        The equal protection clause guarantees a defendant the right to be tried by a jury

selected free from racial discrimination.19 A prosecutor's use of a peremptory challenge

based on race violates a defendant's right to equal protection.20 The United States
Supreme Court in Batson established the test to determine whether a juror was

peremptorily challenged pursuant to discriminatory criteria. First, the defendant must

establish a prima facie case of purposeful discrimination;21 second, the burden shifts to
the State to articulate a race-neutral explanation for challenging the juror;22 and third,
the trial court must decide whether the defendant has demonstrated purposeful

discrimination.23 The ultimate burden of persuasion that there has been purposeful

discrimination rests with the defendant.24 The trial court's determination as to the

existence of purposeful discrimination will be upheld unless clearly erroneous.25 In
State v. Saintcalle, our Supreme Court recently advocated a change to the existing

Batson procedures in Washington, but declined to make any changes on the briefing




        19 U.S. Const, amend. XIV; Batson, 476 U.S. at 85.
      20 State v. Cook. No. 67332-7-I, 2013 WL 2325117, at *1 (Wash. Ct. App.
May 28, 2013) (citing Batson, 476 U.S. at 86).
        21 Batson, 476 U.S. at 93-96.
        22 JU at 97-98.
        23 jd, at 98.
        24 Rice v. Collins, 546 U.S. 333, 338, 126 S. Ct. 969, 163 L. Ed. 2d 824 (2006)
(citing id.).
        25 State v. Hicks, 163 Wash. 2d 477, 486, 181 P.3d 831 (2008): see also United
States v. Roberts, 163 F.3d 998, 999 (7th Cir. 1998).

                                              8
No. 68075-1-1/9


before it.26 The lead opinion confirmed the deference given to the trial court under the
existing "purposeful discrimination" standard:

      A trial court's decision that a challenge is race-neutral is a factual
      determination based in part on the answers provided by the juror, as well
      as an assessment of the demeanor and credibility of the juror and the
       attorney. Batson, 476 U.S. at 98 n.21. The defendant carries the burden
       of proving purposeful discrimination, id. at 93. The trial judge's findings
       are "accorded great deference on appeal" and will be upheld unless
       proved clearly erroneous. Hernandez v. New York, 500 U.S. 352, 364,
       111 S. Ct. 1859, 114 L. Ed. 2d 395 (1991). Deference to trial court
       findings is critically important in Batson cases because the trial court is
       much better positioned than an appellate court to examine the
       circumstances surrounding the challenge. Further, deference is important
       because trial judges must have some assurance that the rest of the trial
       will not be an exercise in futility if it turns out an appellate court would
       have ruled on a Batson challenge differently.1271
       Under the existing Batson standard, where the State articulates a race-neutral

explanation for its challenge, the trial court is not required to analyze the first step of
                                                                                         28
whether the defendant established a prima facie case of purposeful discrimination.

Here, the State explained that juror 9's past negative experience with a police officer

would potentially make her more likely to accept a defense argument that the officers
focused on collateral considerations and did not conduct a thorough investigation of

Benson. The second step of the process does not demand an explanation that is

persuasive or plausible: "'At this [second] step ofthe inquiry, the issue is the facial




       26 No. 86257-5, 2013 WL 3946038, at *12 (Wash. Aug. 1, 2013) (indicating it
would consider changing the Batson framework based on a future fully-briefed appeal
advocating a new standard, or by court rule or statute).
       27 JU
       28 See, e.g., State v. Luvene, 127 Wash. 2d 690, 699, 903 P.2d 960 (1995) (citing
Hernandez, 500 U.S. at 359).
No. 68075-1-1/10


validity of the prosecutor's explanation. Unless a discriminatory intent is inherent in the

prosecutor's explanation, the reason offered will be deemed race neutral.'"29
       Benson's argument that the State's proffered rationale was a pretext and mere

proxyfor race concerns the third step, which required the trial court to consider the

State's explanation and determine whether the defendant has demonstrated purposeful

discrimination.30 The prosecutor's explanation "must be viewed in the totality of the
prosecutor's comments."31 The reviewing court considers the overall circumstances,
including any red flags of a discriminatory motive.32
       Benson contends that the trial court erred by accepting the prosecutor's

challenge ofjuror 9 based on her past negative experience with police, claiming that the
proffered rationale was a pretext and mere proxy for race. However, the record does
not support Benson's argument.

       A prosecutor's focus on jurors' perceptions of police could be an improper proxy

for race in jury selection. For example, in State v. Bishop, a case cited by Benson, the
prosecutor excused a juror because she lived in a predominantly African American
neighborhood, arguing that she would likely be anesthetized to violence and believe that



       29 Purkett v. Elem. 514 U.S. 765, 768, 115 S. Ct. 1769, 131 L. Ed. 2d 834 (1995)
(alteration in original) (quoting Hernandez, 500 U.S. at 360).
       30 Batson, 476 U.S. at 98; see also Reed v. Quarterman, 555 F.3d 364, 368 (5th
Cir. 2009); Purkett, 514 U.S. at 768 ("implausible or fantastic justifications may (and
probably will) be found to be pretexts for purposeful discrimination").
       31 Cook, 2013 WL 2325117 at *3.
       32 See jg\ (prosecutor's peremptory challenge based in part on defense counsel's
use of the term "brother" when speaking to an African American juror and prosecutor's
purportedly "confusing" one African American juror with another "raises a red flag that
there is some discriminatory intent").

                                             10
No. 68075-1-1/11


police are unfair.33 This rationale was rejected as "little more than the assumption that
one who lives in an area heavily populated by poor black people could not fairly try a

black defendant."34 Similarly, in Turnbull v. State, a second case cited by Benson, the
prosecutor asked jurors if they thought that police racially profile people.35 Five African
American individuals answered affirmatively, and the State exercised peremptory strikes

against four of them and a challenge for cause as to the fifth.36 The Turnbull court
concluded that the State's question was "subterfuge," noting that racial profiling was not

an issue in the case and that the question was not used to elicit the jurors' feelings

about law enforcement.37

       Because the total circumstances here are distinguishable from cases where

prosecutors used pretextual criteria to purposefully discriminate, Bishop, Turnbull and
similar pretext decisions are not persuasive. Here, the State did not initiate the inquiry
as to negative experiences with police, did not inquire of any prospective juror regarding
such negative experiences, and did not ask any juror any questions related to race. In
addition, the State's beliefthat Benson would attempt to discredit the police

investigation was realistic and related to the facts ofthe case. The primary witnesses
were police officers, and Benson's counsel's questions to potential jurors signaled that
he would dispute the adequacy of the investigation.38 These circumstances are not


       33 959 F.2d 820, 825 (9th Cir. 1992).
       34kL
       35 959 So. 2d 275, 276 (Fla. App. 3 Dist. 2006).
       36]cL
       37 Id at 276-77.
       38 At trial, Benson did challenge the adequacy of the police investigation for
failing to photograph the accident scene and obtain a blood test. Benson's counsel
                                               11
No. 68075-1-1/12


analogous to those in which a prosecutor employs a "ruse" or "subterfuge" to drum up

thinly-veiled racially discriminatory reasons to strike a juror.

       A comparison of the State's treatment of other jurors here likewise fails to

support a claim of purposeful discrimination. The State's reason for using a peremptory

strike against a prospective juror may be a pretext for purposeful discrimination, and

thus not race neutral, if other prospective jurors who made similar assertions were

seated as jurors.39 No two potential jurors are identical, but a meaningful comparison
between jurors requires careful consideration of the precise information in the record.40
Thus, ifa prosecutor's proffered reason for striking a minority panelist applies just as

well to an otherwise similar nonminority panelist who is permitted to serve, "that is

evidence tending to prove purposeful discrimination to be considered at Batson's third

step."41 And "[i]f the State asserts that it struck a black juror with a particular
characteristic, and it also accepted nonblack jurors with that same characteristic, this is

evidence that the asserted justification was a pretext for discrimination, even if the two

jurors are dissimilar in other respects."42
       Benson suggests that all seven of the prospective jurors who indicated that they

had an unpleasant experience with police were comparable to juror 9. But of those

seven, only jurors 9 and 16 were ever subject to challenge by the prosecutor.

Accordingly, onlyjuror 16 is potentially comparable. Butjuror 16 was never asked to

developed these arguments both on cross-examination of the officers and again in
closing argument.
       39 Cook, 2013 WL 2325117 at *3.
       40 See Reed, 555 F.3d at 375-81.
       41 Miller-El v. Dretke. 545 U.S. 231, 125 S. Ct. 2317, 162 L. Ed. 2d 196 (2005).
       42 Reed, 555 F.3d at 376.

                                               12
No. 68075-1-1/13


explain his unpleasant experience. The record does not support the proposition that

juror 16 harbored the same belief that led to the prosecutor's peremptory challenge of

juror 9, i.e., the perception that the police officers' investigation was inadequate due to

collateral circumstances. The prosecutor had no opportunity to follow up with juror 16 in

light of juror 9's answers to defense counsel's questions in the final round of

questioning. Juror 16 and juror 9 both reported negative experiences with police. But

this, of itself, was not the basis for the challenge to juror 9. Benson offers no authority

that the prosecutor had an obligation to anticipate the need to build a record as to juror

16.43

        In the trial court and on appeal, the defense suggests juror 6 is a comparable

juror. But juror 6 did not respond when the judge asked whether jurors had had an

extremely unpleasant experience with the police and described his experience with

police as "extremely pleasant."44 Juror 6 described an incident where he lost control of
his car on the freeway and crashed, but the police responded and "treated me well."45
This is not comparable to juror 9's experiences or answers.

        Notably, the State had the same rationale for excluding juror 9, an African

American, and juror 28, a nonminority. Both were more likely, based on their individual

experiences, to be more responsive to a defense argument that the police officers who

arrested Benson and investigated his offense allowed their biases to influence their

investigation. This strongly supports the trial court's conclusion that the State's

        43 Failure to explore a topic in voir dire may be some evidence of pretext, but not
where there are reasonable explanations for the failure. See Puckett v. Epps. 641 F.3d
657, 664-65 (5th Cir. 2011), cert, denied, 132 S. Ct. 1537, 182 L Ed. 2d 174 (2012).
        44RP(Nov. 16, 2011) at 550.
        45RP(Nov. 16, 2011) at 614.

                                             13
No. 68075-1-1/14


challenge was not based on race. As recognized by the trial court, juror reactions to the

limited investigation by the police in this case were legitimate concerns for the

prosecutor. The record on appeal does not reveal disparate treatment based on

comparative juror analysis.

       Finally, in making its determination, the trial court also had the opportunity to

observe the prosecutor's demeanor. "Batson requires the judge to determine whether a

race-neutral reason offered for a challenge is honest, and [trial court] judges are much

better situated than appellate judges to evaluate the honesty of the lawyers who

practice in [trial] court."46 And there were no red flags based upon other conduct by the
prosecutor suggesting a racial motive. Afocus on general attitudes toward police and
past negative experiences with police might be used as proxy for race.47 But here, the
specific responses by juror 9 and the explanation offered by the prosecutor were

analyzed by the trial court. The trial court determined that the prosecutor had a good
faith concern that juror 9 would be predisposed to the defense theory that police did not
thoroughly and objectively investigate Benson's DUI, a concern the prosecutor also had
regarding a nonminority member ofthe jury panel. The record supports the factual

       46 Roberts, 163 F.3d at 1000 (even where "jury selection raises substantial
questions about the conduct and candor ofthe prosecutor who selected th[e] jury," the
trial court's determination that the prosecutor's rationale was valid "must be accepted").
        47 There are several decisions accepting consideration of past negative police
experiences as a proper basis for exercise of peremptory challenges under Batson.
See, e.g., State v. Rhodes, 82 Wash. App. 192, 202-03, 917 P.2d 149 (1996) (negative
contact with police was sufficient race-neutral explanation); People v. Booker, 51 Cal.
4th 141, 245 P.3d 366, 390 n.13, 119 Cal. Rptr. 3d 722 (2011); People v. Avila, 38 Cal.
4th 491, 133 P.3d 1076, 1113-17, 43 Cal. Rptr. 3d 1 (2006); People v. Gabler, 958 P.2d
505, 508 (Colo.App. 1997); State v. Jackson, 73 Conn. App. 338, 808 A.2d 388, 399-
402 (2002); State v. Pendleton, 725 N.W.2d 717, 726 (Minn. 2007); Mitleider v. Hall,
391 F.3d 1039, 1048 (9th Cir. 2004); United States v. Vaccaro, 816 F.2d 443, 457 (9th
Cir. 1987).

                                              14
No. 68075-1-1/15


determination by the trial court that the prosecutor did not engage in purposeful

discrimination. Benson fails to demonstrate that the trial court ruling was clearly

erroneous. Accordingly, we affirm his convictions.

                                         Sentence

       The State concedes that remand is required for the trial court to strike the term of

community custody. The State's concession is well taken. The trial court imposed a

60-month term of incarceration for the felony DUI, the statutory maximum.48 The trial
court was required under RCW 9.94A.701(9) to reduce his term of community custody

to zero.49

       We affirm the convictions, and remand for the limited purpose of correcting the

erroneous sentence.




WE CONCUR:




       48 RCW 46.61.502(6); RCW 9A.20.021(1)(c)
       49 State v. Bovd, 174 Wash. 2d 470, 473, 275 P.3d 321 (2012); State v. Winborne,
167 Wash. App. 320, 329, 273 P.3d 454, review denied, 174 Wash. 2d 1019 (2012).

                                             15